"A‘

Case 1:17-Cr-OO421-RA Document48 Filed11/14/18 Page`©

iéTcu\lAL

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

_ _. ___ ._ __ _ _ _ _ _ _ _ __ __ _ _ _ ___ X
UNITED STATES OF AMERICA z sUPERsEnING INFORMATION
_ V_ _ . ; 32 17 cr. 421 (RA)
ADAM RAISHANI,
a/k/a “Saddam Mohamed Raishani,”
Defendant.
_____________________X
coum' oNF.

(Attempted Provision of Material Support and Resources to ISIS)

The United States Attorney charges:

l. From at least in or about January 2017, up to and
including in or about June 2017, in the Southern District of New
York and elsewhere, ADAM RAISHANI, a/k/a “Saddam Mohamed
Raishani,” the defendant, did knowingly and intentionally
attempt to pfovide “material Support or resources,” as that term
is defined in Title l8, United States Code, Section 2339A(b),
including personnel and services, to a foreign terrorist
organization, namely, the Islamic State of Iraq and al-Sham
(“ISIS”), which at all relevant times has been designated by the
Secretary of State as a foreign terrorist organization, pursuant
to Section 219 of the Immigration and Nationality Act (“INA”),

and is currently designated as such as of the date of the filing

Case 1:17-Cr-OO421-RA Document 48 Filed 11/14/18 Page 2 of 8

of this Superseding Information, knowing that ISIS was a
designated foreign terrorist organization (as defined in Title
18, United States Code, Section 2339B(g)(6)), that ISIS engages
and has engaged in terrorist activity (as defined in Section
212(a)(3)(B) of the INA), and that ISIS engages and has engaged
in terrorism (as defined in section l40(d)(2) of the Foreign
Relations Authorization Act, Fiscal Years 1988 and 1989), to
wit, RAISHANI, a resident of the Bronx, New York, attempted to
travel from the United States to Syria, via Turkey, to join
ISIS .

(Title 18, United States Code, Section 2339B.)

COUNT TWO
(Conspiracy to Provide Material Support and Resources to ISIS)

The United States Attorney further charges:

2. From at least in or about September 2015, up to
and including in or about June 2017, in the Southern District of
New York and elsewhere, ADAM RAISHANI, a/k/a “Saddam Mohamed
Raishani,” the defendant, together with others known and
unknown, did knowingly and intentionally conspire to provide
“material support or resources,” as that term is defined in
Title 18, United States Code, Section 2339A(b), including
personnel, to a foreign terrorist organization, namely, ISIS,
which at all relevant times has been designated by the Secretary

of State as a foreign terrorist organization, pursuant to

Case 1:17-Cr-OO421-RA Document 48 Filed 11/14/18 Page 3 of 8 `

Section 219 of the INA, and is currently designated as such as
of the date of the filing of this Superseding Information.

3. It was a part and an object of the conspiracy
that ADAM RAISHANI, a/k/a “Saddam Mohamed Raishani,” the
defendant, and others known and unknown, would and did knowingly
and intentionally provide, and attempt to provide, ISIS with
“material support or resources,” including personnel, knowing
that ISIS was a designated foreign terrorist organization (as
defined in Title 18, United States Code, Section 2339B(g)(6)),
that ISIS engages and has engaged in terrorist activity (as'
defined in Section 212(a)(3)(B) of the INA), and that ISIS
engages and has engaged in terrorism (as defined in section
140(d)(2) of the Foreign Relations Authorization Act, Fiscal
Years 1988 and 1989).

0vert Acts

4. In furtherance of the conspiracy and to effect
the illegal object thereof, the following overt acts, among
others, were committed in the Southern District of New York and
elsewhere:

a. On or about October 30, 2015, ADAM RAISHANI,
a/k/a “Saddam Mohamed Raishani,” the defendant, arranged for the
transportation of a co~conspirator not named as a defendant

herein (“CC-l”) from the Bronx, New York to John F. Kennedy

 

 

`

Case 1:17-Cr-OO421-RA Document 48 Filed 11/14/18 Page 4 of 8

International Airport in Queens, New York (“JFK Airport”), and
accompanied CC-l from the Bronx to JFK Airport.

b. On or about October 30, 2015, CC-l departed
from JFK Airport for Istanbul, Turkey.

c. On or about January 2, 2016, RAISHANI sent
an email to CC-l stating, in substance and in part: “Glad
tidings brother. Its been some time since your voyage. I pray to
Allah The ALL `MIGHTY to grant you success. Until next time."

d. On or about April 1, 2016, RAISHANI sent an
email to CC-l stating, in substance and in part: “I hope Allah
has bestowed you what you were seeking. . . . May Allah grant
you sincere and clean intentions and make you among the
righteous in Janatal Firdaus [a reference to Islamic
paradise]. . . . Please return this email and respond to what we
agreed upon before your departure. Until next time.”

e. On or about May 3, 2016, CC-l sent an email
to RAISHANI stating, in substance and in part, that CC-l was
“fine and well,” that CC-l “wished you [RAISHANI] were here with
me,” and that “here we are living with izza [honor].”

f. On or about May 3, 2016, CC-l sent messages
on a particular social media application (“Application-l”) to
another user stating, in substance and in part: “I’m living in
the Islamic state safely and secure by the permission of Allah,”

“[h]ere we are fighting the kuffars [non-believers],” and “I

Case 1:17-Cr-OO421-RA Document 48 Filed 11/14/18 Page 5 of 8

left the land of kuffars now I'm living in the khilafah
[caliphate].”

g. On or about May 4, 2016, CC-l posted a
photograph on Application-l that shows CC-l carrying an assault
rifle and a flag representative of ISIS.

h. On or about June 21, 2017, RAISHANI
attempted to board an international flight departing JFK
Airport, with the intention of traveling to Syria to join ISIS.

(Title 18, United States Code, Section 371.)

FORFEITURE ALLEGATION

 

5. As a result of planning and perpetrating Federal
crimes of terrorism against the United States, as defined in
Title 18, United States Code, Section 2332b(g)(5), as alleged in
Count One of this Superseding Information, ADAM RAISHANI, a/k/a
“Saddam Mohamed Raishani,” the defendant, shall forfeit to the
United States, pursuant to Title 18, United States Code, Section
981(a)(1)(G) and Title 28, United States Code, Section 2461(c),
any and all assets, foreign and domestic, of the defendant; any
and all assets, foreign and domestic, affording the defendant a
source of influence over any entity or organization engaged in
planning or perpetrating said offense; any and all assets,
foreign and domestic, acquired or maintained with the intent and
for the purpose of supporting, planning, conducting or

concealing said offense; any and all assets, foreign and

Case 1:17-Cr-OO421-RA Document 48 Filed 11/14/18 Page 6 of 8

domestic, derived from, involved in, or used or intended to be
used to commit said offense, including but not limited to a sum
of money in United States currency representing the total amount
of the defendant's assets.

Substitute Assets Provision

 

6. If any of the above-described forfeitable
property, as a result of any act or omission of ADAM RAISHANI,
a/k/a “Saddam Mohamed Raishani,” the defendant;

a. cannot be located upon the exercise of due
diligence;
b. has been transferred or sold to, or

deposited with, a third person;

c. has been placed beyond the jurisdiction of
the Court;

d. has been substantially diminished in value;
or

e. has been commingled with other property

which cannot be subdivided without difficulty,
it is the intent of the United States, pursuant to Title 21,
United States Code, Section 853(p), and Title 28, United States

Code, Section 2461(c), to seek forfeiture of any other property

Case 1:17-Cr-OO421-RA Document 48 Filed 11/14/18 Page 7 of 8

of the defendant up to the value of the above forfeitable
property.

(Title 18, United States Code, Section 981;
Title 21, United States Code, Section 853; and
Title 28, United States Code, Section 2461.)

C"¢`l¢¢€£/\A, S-/B<r"mo¢
GEOFFREM sQBERMAN
United Sta S Attorney

Case 1:17-Cr-OO421-RA Document 48 Filed 11/14/18 Page 8 of 8

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA
_ v. _

ADAM RAISHANI,
a/k/a “Saddam Mohamed Raishani,”

Defendant.

 

SUPERSEDING INFORMATION
82 17 Cr. 421 (RA)

(18 U.S.C. §§ 371 & 2339B.)

GEOFFREY S. BERMAN
United States Attorney.

 

